Order entered March 11, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01555-CV

          MARIO SCCAFFETTI AND RUBY LEE SCCAFFETTI,
                    Appellants/Cross-Appellees

                                       V.

              CELERINA RAMIREZ AND RUBEN DELUIS,
                     Appellees/Cross-Appellants

             On Appeal from the 192nd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-17-14315

                                   ORDER

     Stating they no longer desire to prosecute their appeal, Mario Sccaffetti and

Ruby Lee Sccaffetti have filed a motion to dismiss. Pursuant to Texas Rule of

Appellate Procedure 42.1(b), we GRANT the motion and DISMISS their appeal.

Because Celerina Ramirez and Ruben Deluis filed a cross-appeal, we DIRECT the

Clerk of the Court to change the style of the case to CELERINA RAMIREZ AND

RUBEN DELUIS, Appellants v. MARIO SCCAFFETTI AND RUBY LEE
SCCAFFETTI, Appellees. That appeal remains pending and the appellate record

remains due.




                                        /s/   KEN MOLBERG
                                              JUSTICE